_ «Case 5:19-mj-00397-DUTY Document 3-1 Filed 07/30/19 Pagelof8 Page ID #:4

 

 

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI
FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISsissipbr | JUN 12 2019
WESTERN DIVISION SETS
' BY a ensereneecsseinnnmeenneneninvinnnene DEPUTY’
UNITED STATES OF AMERICA : 7 op ~~ Ba
ED 19-0397) a
v. _ INALNO. 5 4G DCB LKB
JAMARHI RAHEEM LUCAS 18 U.S.C. § 922(0)
26 U.S.C. § 5861(d)

The Grand Jury charges:

COUNT 1
That on or about September 22, 2018, in Adams County in the Western Division of the
Southern District of Mississippi, the defendant, JAMARHI RAHEEM LUCAS, knowingly
received and possessed a machine gun, in violation of Title 18, United States Code, Sections 922(0)
and 924(a)(2).
COUNT 2
That on or about September 22, 2018, in Adams County in the Western Division of the
Southern District of Mississippi, the defendant, JAMARHI RAHEEM LUCAS, knowingly
received and possessed a firearm not registered to him in the National Firearm Registration and
Transfer Record, in violation of Title 26, United States Code, Sections 5861(d), and 5871.
NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
As a result of committing the offense as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the offense,
including but not limited to all proceeds obtained directly or indirectly from the offense, and all
property used to facilitate the offense.
The grand jury has determined that probable cause exists to believe that the following

property is subject to forfeiture as a result of the offense alleged in this indictment:
“Case 5:19-mj-00397-DUTY Document 3-1 Filed 07/30/19 Page 2of8 Page ID#:5

A. One (1) M-16 type select-fire machine gun assembled on a
modified Spikes Tactical model ST 15 receiver bearing serial
number SBR85318; and

B. Any ammunition seized.

Further, if any property described above, as a result of any act or omission of the defendant:
(a) cannot be located upon the exercise of due diligence; (b) has been transferred or sold to, or
deposited with, a third party; (c) has been placed beyond the jurisdiction of the Court; (d) has been
substantially diminished in value; or (e) has been commingled with other property, which cannot
be divided without difficulty, then it is the intent of the United States to seek a judgment of
forfeiture of any other property of the defendant, up to the value of the property described in this
notice or any bill of particulars supporting it.

All pursuant to Title 18, United States Code, Section 924(d)(1); Title 26, United States

Coed, Section 5872; Title 28, United States Code, Section 2461; and Title 49, United States Code,

D. Me HURST, IR/ /
United States Attomney

A TRUE BILL:

fate

a oreperson of the Grand Faty

This Indictment was returned i in open court by the foreperson or deputy foreperson of the
Grand Jury on this the [Li ‘day of June, 2019.

Pek, V2 Maclten—

UNITED STATES MAGISTRATE JUDGE

A TRUE cory, | HEREBY CERTIFY.

A JOHNSTON CLERK oe

° an CLERK, |
Case 5:19-mj-00397-DUTY Document 3-1 Filed 07/30/19 Page 3o0f8 Page ID #:6

 

 

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPP{
FILED
IN THE UNITED STATES DISTRICT COURT JUL 24 2019
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI ”
NORTHERN DIVISION ARTHUR JOHNSTON
BY DEPUTY
UNITED STATES OF AMERICA
v. CRIMINAL NO. “4°.\4% COAL CwR Ley
WYLLISHIA CHATMAN and 18 ULS.C, § 371
JAMARHI RAHEEM LUCAS 18 U.S.C. § 922(a)(6)
18 U.S.C. § 924(a)(1)(A)
The Grand Jury charges:
COUNT 1
(18 U.S.C. § 371: Conspiracy to Violate Federal Law)
I. That from on or about June 1, 2015, and continuing through on or about March 31,

2019, in Rankin County, in the Northern Division of the Southern District of Mississippi, and
elsewhere, the defendants, WYLLISHIA CHATMAN and JAMARHI RAHEEM LUCAS, did
knowingly and willfully combine, conspire, confederate and agree together and with persons
known and unknown to the Grand Jury to commit certain offenses against the United States, that
is, to unlawfully purchase a firearm on behalf of another person; in violation of Title 18, United
States Code, Sections 922(a)(6) and 924(a)(1)(A).
| | Purpose of the Conspiracy
2. It was a purpose of the conspiracy for WYLLISHIA CHATMAN to pose as an
actual purchaser of a firearm and purchase a firearm on behalf of JAMARHI RAHEEM LUCAS.
Manner and Means
3. The manner and means by which the defendants and their co-conspirators sought
to accomplish the object and purpose of the conspiracy included, among other things:
a. On or about June 27, 2015, JAMARHI RAHEEM LUCAS filled out ATF

Form 4473 for a background check in an attempt to purchase a firearm from Sports Center located
Case 5:19-mj-00397-DUTY Document 3-1 Filed 07/30/19 Page 4of8 Page ID #:7

in Natchez, Mississippi, but the sale was denied.

b. On or about October 15, 2017, JAMARHT RAHEEM LUCAS filled out
ATF Form 4473 for a background check in an attempt to purchase a firearm from Mississippi Gun

Works located in Ridgeland, Mississippi, but the sale was denied.

c. On or about May 26, 2018, JAMARHT RAHEEM LUCAS filled out ATF
Form 4473 for a background check in an attempt to purchase a firearm from Sports Center located

in Natchez, Mississippi, but the sale was denied.

d. On or about March 12, 2019, WYLLISHIA CHATMAN and JAMARHI
RAHEEM LUCAS, together, entered Academy Sports and Outdoors located in Flowood,

Mississippi, and walked to the firearms counter.

e. On or about March 12, 2019, JAMARHI RAHEEM LUCAS looked at
pistols in a glass display case at Academy Sports and Outdoors located in Flowood, Mississippi,

while WYLLISHIA CHATMAN stood behind him.
ft. On or about March 12, 2019, JAMARHT RAHEEM LUCAS chose a

pistol to purchase from Academy Sports and Outdoors located in Flowood, Mississippi.

g. On or about March 12, 2019, WYLLISHIA CHATMAN filled out ATF
Form 4473 for a background check in order to purchase a pistol while JAMARHI RAHEEM

LUCAS looked at ammunition, at Academy Sports and Outdoors located in Flowood, Mississippi.

h. On or about March 12, 2019, WYLLISHIA CHATMAN marked on ATF
Form 4473 that she was actual buyer of the pistol, at Academy Sports and Outdoors located in

Flowood, Mississippi.

i. On or about March 12, 2019, JAMARHT RAHEEM LUCAS removed

Ww
Case 5:19-mj-00397-DUTY Document 3-1 Filed 07/30/19 Page5of8 Page ID#:8

ammunition from a retail shelf and handed the ammunition to WYLLISHIA CHATMAN who,
in turn, handed it to the store clerk who was holding the pistol being purchased at Academy Sports

and Outdoors located in Flowood, Mississippi.

j. On or about March 12, 2019, WYLLISHIA CHATMAN and JAMARHI
RAHEEM LUCAS, together, at Academy Sports and Outdoors located in Flowood, Mississippi,
approached a cash register in order to purchase the pistol.

k. On or about March 12, 2019, JAMARHI RAHEEM LUCAS handed
WYLLISHIA CHATMAN cash, that is, United States currency, for the purchase of the pistol.
WYLLISHIA CHATMAN, in turn, handed the currency to the cashier, at Academy Sports and
Outdoors located in Flowood, Mississippi.

1. On or about March 23, 2019, JAMARHI RAHEEM LUCAS possessed
the pistol purchased at Academy Sports and Outdoors on March 12, 2019.

m. On or about March 23, 2019, JAMARHI RAHEEM LUCAS stated that
he purchased the pistol from Academy Sports and Outdoors located in Flowood, Mississippi.

n. On or about March 23, 2019, JAMARHI RAHEEM LUCAS researched
the pistol that was purchased from Academy Sports and Outdoors located in Flowood, Mississippi.

All in violation of Title 18, United States Code, Section 371.

Les)
Case 5:19-mj-00397-DUTY Document 3-1 Filed 07/30/19 Page 6of8 Page ID #:9

COUNT 2
(18 U.S.C. § 922(a)(6): False Statement to Acquire Firearm)

That on or about March 12, 2019, in Rankin County in the Northern Division of the
Southern District of Mississippi, the defendants, WYLLISHIA CHATMAN and JAMARHI
RAHEEM LUCAS, aided and abetted by each other, and others known and unknown to the Grand
Jury, in connection with the acquisition or attempted acquisition of a firearm from Academy Sports
and Outdoors, a licensed dealer of firearms within the meaning of Title 18, United States Code,
Chapter 44, knowingly made a false and fictitious written statement to Academy Sports and
Outdoors, which statement was intended and likely to deceive Academy Sports and Outdoors as
to a fact material to the lawfulness of such acquisition of the said firearm to the defendants under
Chapter 44 of Title 18, in that the defendants represented that WYLLISHIA CHATMAN was
the actual buyer of the firearm and was not purchasing the firearm for another person when
answering Block 11.a. on Department of Treasury, Bureau of Alcohol, Tobacco and Firearms
Form 4473, Firearms Transaction Record, whereas in truth and in fact the defendants then knew
that WYLLISHIA CHATMAN was not the actual buyer of the firearm: in violation of Title 18,
United States Code, Sections 922(a)(6), 924(a)(2), and 2.

COUNT 3
(18 U.S.C. § 924(a)(1)(A): False Statement in Official Record)

That on or about March 12, 2019, in Rankin County in the Northern Division of the
Southern District of Mississippi, the defendants, WYLLISHIA CHATMAN and JAMARHI
RAHEEM LUCAS, aided and abetted by each other, and others known and unknown to the Grand
Jury, knowingly made a false statement and representation to Academy Sports and Outdoors, an

entity licensed under the provisions of Title 18, United States Code, Chapter 44, with respect to
Case 5:19-mj-00397-DUTY Document 3-1 Filed 07/30/19 Page 7 of8 Page ID #:10

information required by the provisions of Title 18, United States Code, Chapter 44, to be kept in
the records of Academy Sports and Outdoors, in that the defendants represented that
WYLLISHIA CHATMAN was the actual buyer of the firearm and was not purchasing the
firearm for another person when answering Block 11.a. on Department of Treasury, Bureau of
Alcohol, Tobacco and Firearms Form 4473, Firearms Transaction Record, whereas in truth and in
fact the defendants then knew that WYLLISHIA CHATMAN was not the actual buyer of the
firearm; in violation of Title 18, United States Code, Sections 924(a)(1)(A), and 2.
NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
As a result of committing the offenses as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the offenses,
including but not limited to all proceeds obtained directly or indirectly from the offenses, and all
property used to facilitate the offenses.
The grand jury has determined that probable cause exists to believe that the following
property is subject to forfeiture as a result of [one or more of the offenses] the offense alleged in

this indictment:

A. One (1) Canik, model TP9SA, 9mm pistol bearing serial number
18AP05470; and
B. Any ammunition seized.
Further, if any property described above, as a result of any act or omission of the defendant:
(a) cannot be located upon the exercise of due diligence; (b) has been transferred or sold to, or
deposited with, a third party; (c) has been placed beyond the jurisdiction of the Court; (d) has been

substantially diminished in value; or (e) has been commingled with other property, which cannot

be divided without difficulty, then it is the intent of the United States to seek a judgment of
Case 5:19-mj-00397-DUTY Document 3-1 Filed 07/30/19 Page 8of8 Page ID #:11

forfeiture of any other property of

the defendant, up to the value of the property described in this

notice or any bill of particulars supporting it.

All pursuant to Title 18, United States Code, Section 924(d)(1) and Title 28, United States

Code, Section 2461.

A TRUE BILL:

  

Foreperson of the Grand Jury

This Indictment was ret
Grand Jury on this ined ing

CL, bee kor

D. MICHAEL HURST, JR.
United States Attorney

 

ed in open court by the foreperson or deputy foreperson of the
of July, 2019.

a 1,
UNITED SYATES DISTINCT AUDGE

s DISTR,
BS ppeenal Cr .

  
 

 

   

ik
A
x
1&8 Av
oS je
2 FG YOL
yen SE wes ERK
Pry “wag gp hh oF
DISTRIC
